Citation Nr: 0631137	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for retinal detachment with retinal deficit of the left eye, 
as well as lens dislocation and subluxation of the left eye, 
due to VA treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In October 2003, the veteran 
testified before RO personnel; a transcript of that hearing 
is of record.  


REMAND

The veteran was scheduled to testify before the undersigned 
Veterans Law Judge in July 2006 during a travel board 
hearing.  He was unable to appear at the schedule hearing.  
That same month, July 2006, a motion to reschedule the travel 
board hearing was granted.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a travel board hearing.  The veteran 
is advised that if he desires to withdraw the hearing request 
prior to the hearing, he may do so in writing.  See 38 C.F.R. 
§ 20.702(e) (2006).  

In view of the foregoing, this case must be REMANDED for the 
following action:
 
The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with his 
July 2006 request.  The RO should notify 
the veteran (and his representative) of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



